Attachment
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
One pages 11 and 12 of the Applicant’s remarks, Applicant argues, “Fehrenbach generally discloses grouping multiple UEs in a cluster (i.e. UE group 17) where one of the UEs (i.e., Group Manager UE 11) operate as a relay node for all other UEs in the cluster, but fails to teach that the Group Manager UE 11 operating as the relay node operates as the relay node (e.g., for a certain period) and then another UE (such as one of the two Group Member UEs 12A, 12B) within the UE Group 17 operate as the relay node after the Group Manager UE 11. Therefore, Applicant respectfully submits that Fehrenbach fails to teach ‘determine to serve as a relay node for the cluster, wherein one of the one or more first wireless nodes serves as the relay node for the cluster after the apparatus serves as the relay node for the cluster’ as recited in independent claim 1 (emphasis added).” Examiner respectfully disagrees. First there is nothing in the claim to disclose the claimed apparatus or a relay node operate as relay node for a certain period of time; and Second, it is clear and obvious that after a period of time the group manger UE 11 starts serving as a relay, then one the group member (i.e. UE 12A) serves as a relay node for the cluster (see FIG. 2 and FIG. 17, paragraphs [108]). Thus, the teachings of Fehrenbach reads on the limitation, “wherein one of the one or more first wireless nodes serves as the relay node for the cluster after the apparatus serves as the relay node for the cluster”, and claim 1 is rejected under 35 U.S.C. 103 as being unpatentable of Condoluci in view of Fehrenbachin.

Applicant’s arguments with regards to dependent claims 3-5, 9, 10, 11, 18, 21, 22 and 27-29 are based on the deficiency of the references to support the limitations of independent claims 1, 13 and 19. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of claim 1, 13 and 19.

/ALLAHYAR KASRAIA N/           Primary Examiner, Art Unit 2642